Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2022 has been entered.

	Receipt of Remarks/Amendments filed on 07/06/2022 is acknowledged. Claim 1 is amended. Claims 8 and 16 are cancelled. Claim 22 is new. Claims 2-3, 10, and 20 remain withdrawn. Claims 1, 4-7, 9, 11-15, 17-19 and 21-22 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 were filed after the mailing date of the Final office action on 06/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the term “substantially free of water.” “Substantially” is a relative term and therefore renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably be apprised of the scope of the invention.” The term is unclear because the metes and bounds of “substantially” is unclear. The instant specification describes “substantially water free” by giving examples of the liquid component including less than about 5 wt. % water, less than 2 wt. % water, or less than 1 wt. % water [0035]. However, examples do not constitute a definition. A skilled artisan cannot ascertain what the boundaries are for the term “substantially” as one can interpret this as <7%, <10%, etc. As such, the claim is rejected.
	Claim Interpretation
	The recitation of “the one or more surfactants are free of non-ionic surfactants” in Claims 1 and 6 exclude non-ionic surfactants in the composition. However, Claim 11, which depends from Claim 6, requires addition of one or more surfactants, and the claim language does not limit the type of surfactant to be included, i.e. does not recite exclusion of non-ionic surfactants.  As such, the claim allows non-ionic surfactant in the composition. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9, and 11-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Highsmith, R. (US 6,423,667 B1, cited in the IDS), and Berg et al. (US 2017/0127668Al), hereinafter Berg, and Wichert et al. (WO 02/19823 A2), hereinafter Wichert, and Modaressi et al.(US 2006/0264328A1), hereinafter Modaressi, and Pehu, E. (US 5,922,649), and Castro et al. (Environ Chem Lett (2014) 12:85–95), hereinafter Castro, as evidenced by Yarveicy et al. (Journal of Dispersion Science and Technology, 2018, V. 39, No. 4, 522-530).
Applicants Claims
Applicant claims a multifunctional agricultural adjuvant composition, comprising: one or more liquid components comprising methylated seed oil; one or more ammonium sulfate particles dispersed in the one or more liquid components; and one or more surfactants, at least one of the one or more surfactants exhibiting a hydrophilic-lipophilic balance of about 4 to 9 or 16 to about 30, wherein the one or more surfactants are free of non-ionic surfactants; wherein the multifunctional agricultural adjuvant composition is an oil dispersion substantially free of water or is free of water and is at least a water conditioner, and a drift reduction and deposition adjuvant; wherein the one or more surfactants comprise one or more ionic or amphoteric surfactants at least one of the one or more surfactants exhibit a hydrophilic-lipophilic balance of 17 to about 30.
Applicant  also claims a  multifunctional agricultural adjuvant composition, comprising: one or more liquid components, the one or more liquid components comprising methylated seed oil; ammonium sulfate particles dispersed in the one or more liquid components at greater than 42%, the one or more solid agricultural particles forming about 0.5 weight percent to about 99 weight percent of the multifunctional agricultural adjuvant composition; and one or more surfactants, the one or more surfactants are free of non-ionic surfactants; wherein the multifunctional agricultural adjuvant composition exhibits one or more desired functions; further comprising one or more ionic or amphoteric surfactants; one or more surfactants having HLB of 4-9 or 16-30; further comprising at least one rheology modifier; further comprising one or more antifoams, one or more structuring agents, one or more soluble pesticides that are soluble in the one or more liquid components, or one or more soluble solid agricultural particles that are soluble in the one or more liquid components; wherein the one or more liquid components are substantially water free; further comprising one or more water-sensitive chemicals, wherein each of the one or more water-sensitive chemicals are in an initial state.
Determination of the scope and content of the prior art (MPEP 2141.01)
Highsmith teaches stable concentrated suspensions readily dispersible in water comprising ammonium sulfate, surfactant and an oil. The surfactant has an HLB of about 10-15 (Abstract). Highsmith recites that the ammonium sulfate suspension of the invention is comprised of ammonium sulfate particles more than about 99 wt.% passable through a Tyler #48 sieve (Col. 4, lines 18-20), and that it was surprising to find that AMS at a certain size and concentration range, when combined with surfactants can form stable suspensions in non-polar liquids that are readily dispersible in water and are useful products (Col. 4, lines 34-48). Highsmith exemplifies AMS (Example 1), and also teaches that the non-polar oils are suitable liquids for preparing AMS suspensions; the oils comprise petroleum distillates, linseed oil, soybean oil, etc. (Claims 14-15; Col. 5, line 50 to Col. 6, line 20), rendering Claim 7 obvious. The concentration of AMS should be at least about 30 wt. %, preferably at least 40 wt. %, more preferably, at least about 50 wt.%, rendering obvious the AMS particles in oil, and its amount in instant Claims 1, 6, and 9, and the surfactant having an HLB of about 4-9 and 16 to about 30 in Claims 1 and 13. Highsmith also teaches that the suspension disperse rapidly upon dilution in water and the ammonium sulfate is quickly dissolved, rendering obvious the feature in Claim 17. This rapid dispersibility is achieved by incorporation of a surfactant having an inverting effect (Col. 6, lines 21-27). Highsmith exemplifies compositions with herbicide, specifically glyphosate (Col. 15, line 5 to Col. 16, line 36; Table XIII). Thus, Highsmith also renders obvious Claim 15. 
Highsmith recites that AMS has been adjuvant and is perhaps the most important and widely used as fertilizer (Col. 1, lines 30-42). Highsmith also teaches that polymers that inhibit spray drift, defoamers, and other chemicals that enhance the performance of an herbicide are sometimes mixed with the ammonium sulfate (Col. 1, lines 44-49; Col. 5, lines 42-49). Thus, Highsmith comprehends an agricultural adjuvant system that has a defoamer, and is a drift reduction and deposition adjuvant as recited in Claims 1 and 18. 
Regarding the feature of being substantially free or free of water in Claims 1, 6, and 22, Highsmith’s suspensions do not contain water, see for instance, Examples 50-57, which were prepared with AMS, mineral oil, and surfactant, and no water, and water was introduced to test the rapid dispersion and dissolution. Additionally, Example 61 teaches a composition with AMS, soybean oil, and Tween surfactant. Because Highsmith’s composition has a surfactant and oil concentrate, it renders obvious Claim 19.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Highsmith does not expressly teach the methylated seed oil (MSO). 	
Highsmith teaches non-ionic surfactant having HLB of about 10-15, not ionic or amphoteric surfactants. 
Berg is also in the adjuvant field, and recites that primarily oil based adjuvants are typically crop oil concentrates, and that surfactants emulsify the oil in the spray solution and lower the surface tension of the overall spray solution. Berg recites that water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18.
Berg’s adjuvant concentrate may be formulated as an emulsifiable concentrate or a micro-emulsion, i.e. dispersion of water, soil and surfactant [0023], and may comprise typically from 2 to 100 parts by weight natural or synthetic oil to 1 part by weight alkylbenzene sulfonic acid, and neutralized with amine to a pH zone between 4-8 [0135]. The oil can be mixed surfactants commonly employed in adjuvant compositions including cationic, anionic, amphoteric surfactants [0013].  The adjuvant composition is prepared as a concentrate which is readily dispersible in water or other chemistries with high solvency which remains in stable emulsion [0135]-[0136]. 
Berg teaches adjuvant concentrate with oil and with water content at less than 4% (Table 1, Claims 1 and 8.  Berg also teaches one or more oils (Table 1, Claim 5, [0011]). Berg shows that the alkylated seed oil based buffered adjuvants (Preparation in Table 1) not only created a stable emulsion, but accelerated the penetration time through the wax and stomata of the plant to improve rain fastness ([0146]-[0147], Table 2, Figs. 10-13), exhibiting a desirable function instantly claimed in Claim 6. Furthermore, Berg teaches that methylated (MSO) and other alkylated seed oil concentrates applied as herbicide carriers have the ability to translocate the herbicide through the plants without negatively affecting the plant or the performance of the herbicide because they have buffer capability and therefore act as water adjuvants ([0005]-[0008], [0144]; Examples). The surfactant emulsifies the oil in the spray solution, which lowers the surface tension of the overall spray solution [0003]. Additionally, Berg recites that water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18.
Wichert supports Berg by teaching herbicidal formulations comprising a) mesotrione, b) MSO or crop oil concentrate, c) urea ammonium nitrate or AMS, d) diluent (Abstract).   Wichert shows that the preferred adjuvant system is COC plus UAN for weed control with minimized crop response with mesotrione, but if efficacy with acceptable sacrifice in crop damage is the desired result, mesotrione plus MSO and UAN or AMS is the formulation of choice (p. 2, 1st paragraph; Table 22). 
	Modaressi is in the same agricultural composition field and relates the invention of pesticide compositions that contain a betaine surfactant, a humectant, and an effective amount of a pesticide, exhibiting reduced foaming and high efficacy (Abstract). Modaressi teaches an adjuvant comprising betaine surfactant, humectants, and ammonium sulfate (Examples 1-18, Claims 1-2); suitable betaine surfactants include cocoamidopropyl betaine [0025]. Suitable humectants are polyhydric alcohols, e.g. glycerin, and polysaccharide humectants such as alkyl polysaccharides, pentoses, high fructose corn syrup, sorbitol and molasses (Examples 1-18, [0029]), which can act as rheology modifiers as evidenced in the instant disclosure [0050]. The composition according to Modaressi may optionally comprise one or more thickeners, which the Examiner also interprets as rheology modifier, such as polysaccharide thickeners including xanthan gum, and polyacrylamide thickener, as well as antifoams, and drift control agents [0049]. Thus, Modaressi renders obvious the “at least one rheology modifier” in Claim 14, and Modaressi is compatible with Highsmith. 
Pehu supports Modaressi by teaching that betaine and adjuvant improves the yield of plants when applied together or separately under both normal and stress conditions (Abstract). 	 Pehu teaches that the betaine and adjuvant treatment is economically advantageous, and the yield increases in an amount that is economically profitable and significant, while it does not produce significantly more work because the treatment may be performed together with conventional sprayings of fertilizers or pesticides.  Furthermore, betaine is a non-toxic natural product, and a stable substance that remains in the plant cells and thereby has a long-standing effect (Col. 4, lines 15-26). Betaine and adjuvant can be used as a combination or applied to the plant separately, and if desired, can be used together with conventional fertilizers or pesticides, etc., for example applied by spraying. The adjuvant improves the transportation of betaine to plant cells, where betaine actively regulates the osmotic balance of the cells and also participates in other processes of cell metabolism (Col. 4, lines 1-14). Pehu describes how betaine can be combined with other surfactant adjuvants including cationic surfactants and non-ionic surfactants, soy-lecithin, etc. (Col. 5, line 45 to Col. 6, line 34), rendering obvious the additional surfactant in Claim 11. 
Castro also supports Modaressi, and comprehends the issues like spray drift and off-target deposition of pesticides (p. 85, L. Col., 3rd paragraph), and that the efficacy and delivery of pesticide to plants are improved by surfactants (Abstract, p. 85, L. Col, last 2 paragraphs). Castro teaches the different types of surfactants, reciting that a large number of non-ionic surfactants are employed as adjuvant in agrochemical formulations, and that amphoteric surfactants resemble non-ionic surfactants in properties, and are now starting to be used in agrochemical formulations as well (p. 86).  Amphoteric surfactants contain both cationic and anionic groups, and are therefore ionic (p. 86; Table 1), rendering obvious instant Claims 4 and 5. 
Betaine derivatives include cocamidopropyl betaine which is an amphoteric surfactant as evidenced by the instant disclosure [0045], and has an HLB of 15 as evidenced by Yarveicy (p. 526, L. Col. 2 paragraphs), reading on the amphoteric surfactant element in Claim 12 and the HLB of about 16 to 30 in Claim 13, and is near the HLB 17 limitation required in Claim 21.  
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Highsmith teaches surfactant with an HLB of “about 10 to about 15”, which reads on the feature of instantly claimed range of HLB of 16 to about 30, and HLB 17, required in Claim 21, absent a showing of criticality. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. 
Berg has shown by examples that methylated and other alkylated seed oil concentrates applied as herbicide carriers have the ability to translocate the herbicide through the plants without negatively affecting the plant or the performance of the herbicide because of buffer capability acting as water conditioner. Wichert has shown efficacy of herbicide in MSO with AMS in the formulation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use to combine the teachings of Berg and Wichert with that of Highsmith and use MSO as the oil in the composition of Highsmith comprising AMS because Berg has taught the advantages of MSO as carrier in adjuvant systems, and Wichert has shown efficacy in weed control. A skilled artisan would weigh the resulting efficacy versus crop injury and determine the desired efficacy with acceptable sacrifice in crop depending on the combination with the selected herbicide per the teaching of Wichert. 
Modaressi recognizes the combination of amphoteric or anionic surfactant with ammonium sulfate in an adjuvant pesticide composition, and teaches that ammonium sulfate serves as complexing agent and as water conditioner. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date and with motivation to incorporate the AMS concentrations taught by Modaressi in the teachings of Highsmith and Berg to increase adhesion and accelerate penetration, while benefitting from the water conditioning properties of AMS as well. 
Thus, taken together, Modaressi, Berg, Wichert, Castro and Pehu provides the teachings and motivation to replace the non-ionic surfactant of Highsmith, particularly with amphoteric surfactants, and specifically betaine with HLB being compatible with the surfactant of Highsmith, rendering obvious the surfactant feature and HLB in Claims 1, 4-6 and 21, and in the case of Claim 11, a skilled artisan would have the amphoteric surfactant together with the non-ionic surfactant of Highsmith. A skilled artisan would add to or replace the non-ionic surfactant in Highsmith with betaine before the effective filing date because Pehu teaches the additional advantages of employing betaine in combination with adjuvant systems, particularly, that exogenous application of betaine improve the yield of plants under both normal  and stress conditions. 
 Regarding the concentration of AMS taught by Highsmith, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to add a rheology modifier as taught by Modaressi to the agricultural composition derived from Highsmith’s teachings to serve as thickener and assist in increasing the adhesion by adjusting the surface tension of the solution.

Response to Arguments:
Applicant traverses the§ 103 rejection over A) Bernardini, in view of Kixor, Berg, and Modaressi, and further in view of Oriki, B) Bernardini in view of Highsmith, Berg, and Modaressi, and further in view of Oriki, C) Highsmith in view of Modaressi, Pehu, Castro, and further in view of Oriki.
Applicant’s arguments with respect to claims rejected using Oriki, Kixor, and Bernardini  have been considered but are moot because the new ground of rejection does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that neither Berg or Modaressi disclose oil dispersions free or substantially free of water, citing that Berg discloses low amounts of water in its adjuvant concentrates while Modaressi discloses at least one part by weight water, and usually more.
This argument is unpersuasive.  Regarding the feature of being substantially free or free of water, neither Berg  nor Modaressi need to teach this feature. Berg and Modaressi are secondary references that modify Highsmith.  Highsmith teaches this claimed feature. Highsmith’s suspensions do not contain water, see for instance, Examples 50-57, which were prepared with AMS, mineral oil, and surfactant, and no water, and water was introduced to test the rapid dispersion and dissolution. 
Applicant argues that Highsmith makes no mention of MSO and accordingly cannot teach dispersion of AMS in MSO.  Applicant reasons that MSO has different classification in the art than other oils because of its different properties and being an active ingredient itself. Applicant further argues that even if one knew how AMS would behave in other oils, such knowledge provides no guidance for the behavior of AMS in MSO given the difference between MSO and other oils; Highsmith describes some oils as "suitable" but found low viscosity oils not suitable, and medium viscosity oils failed to produce stable suspensions.
This argument is still not persuasive. As a first matter, just because Highsmith does not teach MSO does not mean that Highsmith teaches away, or that one skilled in the art would not know to use MSO as oil carrier for a dispersion system.  Applicant not only appears to require absolute predictability but also assigns a very narrow set of skills to a skilled artisan.  Applicant is first reminded that the rejection is one of obviousness and not anticipation.  Secondly, MSO is a very well known adjuvant component in the art; AMS is a well-known fertilizer and adjuvant component as well. There are many references that teach the combination of MSO with AMS in adjuvant systems.  See for example, Wichert et al. (WO 02/19823 A2), Wheeler et al. (US 2017/0113978 A1) and Kixor (previously cited art). Therefore, such knowledge is within the grasp of a skilled artisan, and it would be obvious for a skilled artisan to come up with the combination of known components and mix them. 
Applicant argues that Modaressi, Pehu, and Castro are not directed to oil dispersions free or substantially free of water, and one of skill would not look to the references, alone or in combination, for motivation to modify Highsmith's oil dispersions.
Modaressi, Pehu, and Castro are not relied on to teach oil dispersions free or substantially free of water. These secondary references are relied on to modify Highsmith which teaches the oil dispersion free or substantially free of water (vide supra).
Applicant alleges that the claimed compositions demonstrate surprising results that could not have been predicted in advance from the disclosures of the cited references, alleging applicant surprisingly prepared the claimed compositions with AMS in MSO, and that this is unexpected because of the viscosity difference with Highsmith. 
Applicant’s remark on unexpected results not contemplated by the combinations of references is not persuasive. Contrary to their position, the Applicant has not established the unexpectedness of the composition. Firstly, it appears that Applicant is claiming that it is not claiming any properties or characteristics but rather that it is surprising to have been able to combine the composition.  Mixing two components is not unsurprising, regardless of properties taught in the art, and Applicant is reminded that the claims are drawn to a composition and not method claims. Secondly, there is no recitation of viscosity requirement in the claims therefore this argument regarding viscosity is moot.  Thirdly, as recited above, the combination of MSO and AMS and their use in the agricultural field are widely known. One skilled in the art would easily combine AMS with MSO prior to dilution with water, for example such as in Wichert, and arrive at the claimed composition. Therefore, the results are unsurprising. 
Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheeler et al. (US 2017/0113978 A1) teaches combination of MSO and AMS for  fertilizer coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

         
/ERIN E HIRT/Primary Examiner, Art Unit 1616